Citation Nr: 1310897	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed degenerative joint disease of the right hip.

2.  Entitlement to service connection for claimed low back pain, including as secondary to the right hip condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1978 to November 1983, from February to June 1985, and from January 1991 to May 1991.  He also served with the Army National Guard from May 1993 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO.  

The Board remanded the case to the RO for additional development in October 2009 and December 2011.  

The Virtual VA eFolder has been reviewed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he injured his right hip during his period of National Guard service.  The claims folder contains records pertaining to the Veteran's Marine Corps service.  To date, however, VA has been unable to obtain records pertaining to his National Guard service.  These records are extremely relevant to this appeal.   

In December 2011, the Board discussed the various attempts to obtain the National Guard records and responses received.  The Board determined that there was no indication that the RO had exhausted its efforts to obtain the Veteran's records.

Specifically, that the record did not indicate that the United States Army Reserve Personnel Command (AR-PERSCOM) (which is now known as the Army Human Resources Command (HRC)) had been contacted in an effort to obtain the Veteran's records.  In this regard, the Board noted that an October 2011 response indicated that the records had been moved to the Army Reserve Personnel Center.  

The Board set forth the following in its remand directives:

The RO should take all indicated action to contact the AR-PERSCOM (which may now be known as the HRC) or any other appropriate facility to request any service treatment records for the period of the Veteran's service with the Pennsylvania Army National Guard from May 1993 to May 2002 be provided.  A follow up request should also be made through the DPRIS system to include, if necessary contacting an action officer as indicated in the October 2010 request for records.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A review of the claims folder shows that in January 2012, the AMC contacted the Pennsylvania National Guard records management department, which indicated that they did not have the records and that a request should be made to the Records Management Center (RMC).  

In January 2012, March 2012, April 2012, and June 2012, the AMC submitted requests to the RMC.  The response received in June 2012 indicates that the "[service treatment record] is a no record at RMC."  It was further noted that they had conducted several searches of their facility and were unable to locate the records requested.  The filing system was "flagged" and if the records were found, they would be forwarded.  

A September 2012 formal finding indicates that the referenced service treatment records were unavailable.  Such finding indicates that multiple requests were made to the RMC.  It does not, however, state that any requests were made to AR-PERSCOM or HRC.  

The Board acknowledges the efforts made by the AMC.  Unfortunately, there is no indication that they contacted AR-PERSCOM as specifically directed in the prior remand.  

The Board regrets the delay occasioned by yet another remand, but under these circumstances, finds it necessary.  See Stegall.

Finally, information of record indicates that the Veteran receives VA medical treatment.  A review of the claims folder shows that VA records were last uploaded in November 2012.  Additional pertinent records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the AR-PERSCOM (now known as the HRC) to request any service treatment records for the period of the Veteran's service with the Pennsylvania Army National Guard from May 1993 to May 2002.  A follow up request should also be made through the DPRIS system to include, if necessary, contacting an action officer as indicated in the October 2010 request for records.  

2.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AMC/RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

The Veteran should be notified of the attempts to locate his treatment records from his Pennsylvania Army National Guard service as well as any further action to be taken.  

3.  If the AMC/RO is unable to obtain the requested records, a Formal Finding of Unavailability should be completed.  If a request to RMC is considered to encompass a request to AR-PERSCOM or HRC, the memorandum should so state.  

4.  The AMC/RO should obtain relevant records from the VA Medical Center in Philadelphia for the period from November 2012 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

5.  After completing the requested action and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of service connection for degenerative joint disease of the right hip and for low back pain, including as secondary to the right hip condition.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


